El Juez Asociado Sil Figuebas,
emitió la opinión del Tribunal.
La presente es una demanda ejecutiva promovida por Don Francisco Márquez Cuello contra Don Bernardo Agüiló Fuster, como deudor hipotecario, para-cobrarle dos mil ciento cincuenta dollars de capital y quinientos más que se calculan para intereses legales y costas cau-sadas y que so causen, ascendiendo en total la reclama-ción, a la cantidad de dos mil seiscientos cincuenta dollars.
Comenzó este juicio por un embargo de acuerdo con la antigua Ley de Enjuiciamiento Civil para ejecutar una hipoteca que1 pesa sobre una finca rústica radicada en el barrio de Bartolo, término Municipal de Lares per-teneciente al demandado Agüiló quien en la fecha del otorgamiento de la escritura hipotecaria, 7 de Marzo de 1899, confesó adeudar á Márquez la cantidad de cinco mil novecientos sesenta .pesos de moneda provincial y en garantía de dicha deuda hipotecó la finca de que se ha hecho referencia,, comprometiéndose á satisfacer la deuda en plazos de los cuales solo abonó una. pequeña cantidad. Se siguió el juicio por todos sus trámites y en 18 de Diciembre de 1908 se dictó sentencia por la Corte de Areeibo, desestimando las excepciones alegadas por el ejecutado y mandando seguir adelante la ejecución hasta la venta'de la finca embargada y con su producto pagar el capital, intereses y costas.
Contra esta sentencia se interpuso recurso de apela-ción para ante esta Corte Suprema y en ella representó al apelante el Ledo. Don Manuel F. Bossy y al apelado el Abogado Don Antonio Suliveres Bivera.
Ante la Corte de Areeibo y ante esta Corte Suprema se han alegado varias razones conducentes á obtener la nu-*565lidad del juicio ejecutivo. Pero se ha cometido un error fundamental y no es necesario considerar los demás que tienden al mismo fin.
El demandante parece que entiende, y la sentencia le dá la razón, que estando el crédito garantido con una hipoteca tiene el derecho de proceder sumariamente de acuerdo con la Ley Hipotecaria y su Reglamento ó se.-guir el juicio común ejecutivo de conformidad con la Ley de Enjuiciamiento Civil anterior, es decir que. pue-de elegir, según le convenga, uno ó otro procedimiento.
En dos casos esta Corte ha resuelto que cuando un crédito está garantido por hipoteca sobre bienes inmue-bles debe seguirse para su cobro el procedimiento estable-cido en el art. 128 de la Ley Hipotecaria y 168 de su Reglamento. En dos dictámenes de los Sres. Juez Presi-dente y Juez MacLearv, esta Corte dice:
'‘'Considerando que siendo la base de este juicio el cobro de un. crédito hipotecario constituido por escritura pública de fecha catorce de Octubre de mil ochocientos novetna y nueve, cuando ya estaba vigente la Ley Hipotecaria que establece y regula el procedimiento por el' cual se deduce el cobro de esos 'créditos; el procedimiento utiliza-do para él resulla vicioso é ineficaz por cuanto las disposiciones de la Ley de Enjuiciamiento Civil que el demandante ha utilizado para reclamar sus derechos no son de aplicar en ese caso si hay una ley posterior que las derogue como ocurre en el presente juicio; no pu-diendo quedar á solicitud de la parte la elección del procedimiento.”
Véase el caso de .Pizá Hermano contra Mariano Alfaro 'Díaz, sentencia dictada en 3 de Junio de 1904, en .un re-curso de apelación, interpuesto contra resolución de. la Corte de Distrito de Ponce .y el caso de Narciso Viader contra la Señora Quiñones .de Laza, sentencia pronun-ciada en 21 de Diciembre de 1904, en un recurso .de ape-lación interpuesto contra sentencia de la Corté de Dis-trito de Humaeao.
Nosotros no vemos motivo alguno qüe justifique-'pna *566revocación de la doctrina sentada por dichas resoluciones, v de sacuerdo con las mismas, debemos sostener que la sentencia dictada en este caso debe revocarse, y desesti-marse la demanda, sin perjuicio de los derechos del de-mandante á proceder para el cobro de su crédito de acuer-do con las disposiciones de la Ley Hipotecaria.

Revocada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández, MacLeary y Wolf.